Good, J.
This is an appeal from confirmation of a judicial sale in a mortgage foreclosure action.
The only assignment of error is that the mortgaged property did not sell for an adequate price. The property sold for $6,000. Other than the affidavit of one of the defendants, the evidence on their behalf is that the property was reasonably worth $7,500. The sale brought 80 per cent, of the value as fixed by defendants’ witnesses. The evidence on behalf of plaintiff tended to show that the property sold for more than its actual market value. There is no evidence that if another sale should be had the property would sell for a greater amount.
In Lemere v. White, 122 Neb. 676, it was held: “Mere inadequacy of price in a sale under foreclosure will not justify a court in refusing a confirmation, unless such inadequacy is so great as to shock the conscience of the court or to amount to evidence of fraud.”
In the instant case, inadequacy of price has not been shown.
Judgment affirmed.